Title: From George Washington to Oliver Wolcott, Jr., 22 January 1798
From: Washington, George
To: Wolcott, Oliver Jr.

 

Dear Sir,
Mount Vernon 22d Jany 1798.

Your letter of the 12th instant enclosing one from Mr Ross, and the Treasurers draught on Colo. Fitzgerald for $1,961.30, came duly to hand; & for your kindness in thus accomodating me with the Order, in lieu of the like sum received from Mr Ross on my account, I feel much obliged.
In the enclosed letter which I have taken the liberty of putting under cover to you (that I may be certain of its having been presented to Mr Ross, as there is a Bond to a pretty considerable amount therein) contains a receipt for the money which had been paid him for my use by Colo. Shreve.
It is somewhat singular that the Government should have received no advices from our Envoys at Paris since their arrival there, about the 20th of September, when accounts are detailed from thence as late as the middle of November. It is as necessary sometimes to be acquainted with the worst, as to know the best that can happen in matters of moment; & where facts cannot be narrated, to substitute conjecture; declaring it to be such. I cannot, even under the unpleasant aspect of things, believe the French Government mean to enter into a War with this Country; but I can, satisfactorily to my own mind, account for Its proceeding the length it has. I may be mistaken however. It is intoxicated with success, and when that is the case, nothing is too absurd, or unjust to be encountered.
Mr Monroe, I am told, appears in a voluminous work! What is said of it? A writer under the signature of Scipio, will, I conceive, work him pretty well. Who is Scipio? I am fishing for no secrets, but if the Author is known, or conjectured, on good ground, I should like to know who he is. From whence proceeds the apparent harmony—perhaps it would be more correct to say calm—in Congress? is it for want of matter to ferment the passions, or because a change of sentiment (wch I cannot flatter myself is the case) has taken place in the minds of the opposition members?
I asked your opinion, (on a small bit of paper, enclosed in my last) with respect to a particular character, whose name was then mentioned; but no answer was given in your last. If your silence proceeds from an unwillingness to touch on the subject, I drop it.

If because it did not appear before you at the time of writing, & was forgot, I renew it. At all times, you will find me your sincere friend and Affectionate Servant

Go: Washington


P.S. Mrs Washington and Nelly Custis unite with me in every good wish for Mrs Wolcott.

